      Case 2:19-cv-00244 Document 157 Filed on 10/06/20 in TXSD Page 1 of 12
                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                         ENTERED
                                                                                                      October 06, 2020
                                UNITED STATES DISTRICT COURT
                                                                                                      David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION

SOPHY TREADWAY,                                          §
                                                         §
           Plaintiff,                                    §
VS.                                                      § CIVIL ACTION NO. 2:19-CV-244
                                                         §
SOPHEAK OTERO, et al,                                    §
                                                         §
           Defendants.                                   §

                 ORDER AFFIRMING MAGISTRATE JUDGE ORDERS
         Pursuant to 28 U.S.C. § 636(b)(1)(A), the Court referred this case to Magistrate

Judge Jason B. Libby to hear and determine any pretrial matter pending before the court.

Dissatisfied with the Magistrate Judge’s discovery ruling (D.E. 52) and sanctions order

(D.E. 136), Plaintiff1 has invoked this Court’s power of review. With respect to the

discovery ruling, the Court considers Plaintiff’s objection (D.E. 59), Defendants’

response (D.E. 65), Plaintiff’s reply (D.E. 66), and Defendants’ sur-reply (D.E. 69). With

respect to the sanctions order,2 the Court considers Plaintiff’s objection (D.E. 143),

Defendants’ response (D.E. 145), and Plaintiff’s reply (D.E. 149).

                                       STANDARD OF REVIEW

         Both Orders (D.E. 52 and 136) are non-dispositive matters. Castillo v. Frank, 70

F.3d 382, 385 (5th Cir. 1995) (discovery orders are non-dispositive); Brown v. Bridges,


1
   The sanctions order required Plaintiff’s counsel to pay the award. However, the objections are filed on behalf of
Plaintiff rather than her counsel. For ease of reference, the Court adopts this party reference in adjudicating the
objections.
2
     The Court previously affirmed the Magistrate Judge’s issuance of sanctions and remanded only for a
reconsideration of the amount after requiring that attorney’s fee evidence be submitted in admissible form and
subject to Plaintiff’s objection. D.E. 124.
1 / 12
    Case 2:19-cv-00244 Document 157 Filed on 10/06/20 in TXSD Page 2 of 12




No. 12-CV-4947-P, 2015 WL 410062, at *2 (N.D. Tex. Jan. 30, 2015) (a sanctions order

is non-dispositive unless it eliminates a claim or defense). Therefore, they are governed

by the same standard of review: “A judge of the [district] court may reconsider any

pretrial matter under this subparagraph (A) where it has been shown that the magistrate

judge’s order is clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R.

Civ. P. 72(a). The “clearly erroneous” standard requires that the court affirm the decision

of the magistrate judge unless “on the entire evidence [the court] is left with a definite

and firm conviction that a mistake has been committed.” United States v. U.S. Gypsum

Co., 333 U.S. 364, 395 (1948).

         A. The Discovery Order Is Not Infirm

         In his discovery order, Magistrate Judge Libby denied Plaintiff’s motion to compel

because the discovery requests—which sought a full range of detailed financial

information regarding Defendant Mr. Otero and all of his businesses over a nine-year

time span—were overbroad, unduly burdensome, and disproportionate to the case. D.E.

52. Plaintiff has briefed her objections as if this Court’s review is entirely de novo. She

complains that the requested discovery is relevant, within the broad scope of discovery,

and that the important nature of the case eliminates all concerns regarding

disproportionality. She suggests that if the Court does not find the order reversible in its

entirety, then the Court should substitute its judgment and modify the order, allowing

discovery of a smaller universe of documents.

         As Defendants point out, nothing in the objections acknowledges the standard of

review, much less demonstrates that the Magistrate Judge’s findings of fact are clearly
2 / 12
    Case 2:19-cv-00244 Document 157 Filed on 10/06/20 in TXSD Page 3 of 12




erroneous or that his conclusions of law are in error. D.E. 65, pp. 1-2, 4-8. In reply,

Plaintiff argues that the discovery order is the result of an error of law because Judge

Libby misapplied the burden of proof by not requiring Defendants to submit evidence to

support their claims of overbreadth, undue burden, and disproportionality. See Chevron

Oronite Co., L.L.C. v. Jacobs Field Servs. N. Am., Inc., 951 F.3d 219, 232 (5th Cir. 2020)

(allocation of burden of proof is a question of law); McLeod, Alexander, Powel & Apffel,

P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990) (conclusory objections were

appropriately overruled).

         Discovery requests that are overbroad, burdensome, and disproportionate on their

face need not be supported by evidence.           See generally, Balakrishnan v. Bd. of

Supervisors of La. State Univ. & Agric. & Mech. Coll., CV 08-4315, 2010 WL 11538662,

at *5 (E.D. La. July 26, 2010) (citing Gen. Elec. Capital Corp. v. Lear Corp., 215 F.R.D.

637, 640 (D. Kan. 2003); Fabian v. Dunn, SA-08-CV-269-XR, 2010 WL 11597913, at

*5 (W.D. Tex. Feb. 11, 2010). Thus there was no misallocation of the burden of proof.

Moreover, with respect to Plaintiff’s requests, the Magistrate Judge duly considered—on

their face—the exhaustive scope of the requests, the minutely detailed nature of the

response demanded, the long time span for which information was requested, the issues

of the case, and Plaintiff’s repeated refusals to cabin the discovery in any measure. The

Magistrate Judge also considered the information Defendants had already produced in

satisfaction of Plaintiff’s need for discovery on the issues.

         The Court rejects Plaintiff’s argument that the Magistrate Judge erred in assessing

the burden of proof. On the whole of the record, the Court finds no clear error. The
3 / 12
    Case 2:19-cv-00244 Document 157 Filed on 10/06/20 in TXSD Page 4 of 12




Court further declines Plaintiff’s invitation to modify her discovery requests, as that

matter was not presented to the Magistrate Judge in the first instance and was refused

when the Magistrate Judge requested that Plaintiff do so. Plaintiff chose to stand on her

discovery requests as propounded. The request to modify discovery comes too late when

made for the first time in this Court. The Court AFFIRMS the Order Denying Motion to

Compel (D.E. 52).

         B. The Sanctions Order Is Not Infirm

         The Court has previously affirmed the sanctions order to the extent that the

Magistrate Judge appropriately found Plaintiff’s counsel to have engaged in sanctionable

conduct. D.E. 124. The Court remanded the matter of the amount of sanctions, only.

And the basis for remand was only to ensure that the evidence was in admissible form

and that Plaintiff had an opportunity to object. Id. The Court did not previously consider

whether the amount initially ordered was warranted. Now before the Court is Plaintiff’s

appeal of the new order, again awarding $14,234.70 in discovery-related attorney’s fees

as a sanction. D.E. 136. The Court’s task is limited to a review of the propriety of the

sanctions amount, a scope of review Plaintiff concedes. See D.E. 143, p. 4.

         1. Rubric for Decision

         The Supreme Court has established the following approach to the evaluation of fee

awards:

                   We emphasize, as we have before, that the determination
               of fees “should not result in a second major litigation.” The
               fee applicant (whether a plaintiff or a defendant) must, of
               course, submit appropriate documentation to meet “the
               burden of establishing entitlement to an award.” But trial
4 / 12
    Case 2:19-cv-00244 Document 157 Filed on 10/06/20 in TXSD Page 5 of 12




               courts need not, and indeed should not, become green-
               eyeshade accountants. The essential goal in shifting fees (to
               either party) is to do rough justice, not to achieve auditing
               perfection. So trial courts may take into account their overall
               sense of a suit, and may use estimates in calculating and
               allocating an attorney's time. And appellate courts must give
               substantial deference to these determinations, in light of “the
               district court's superior understanding of the litigation.” We
               can hardly think of a sphere of judicial decisionmaking in
               which appellate micromanagement has less to recommend it.

                  But the trial court must apply the correct standard, and the
               appeals court must make sure that has occurred. That means
               the trial court must determine whether the fees requested
               would not have accrued but for the frivolous claim. And the
               appeals court must determine whether the trial court asked
               and answered that question, rather than some other. A trial
               court has wide discretion when, but only when, it calls the
               game by the right rules.

Fox v. Vice, 563 U.S. 826, 838–39 (2011) (citations omitted) (addressing an award of

fees to a prevailing party); Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178,

1187 (2017) (applying the Fox standard to the award of fees as a sanction).

         There is “A strong presumption that the lodestar figure—the product of reasonable

hours times a reasonable rate—represents a ‘reasonable’ fee . . . .” Pennsylvania v. Del.

Valley Citizens' Council for Clean Air, 478 U.S. 546, 565 (1986); OCA Greater Hous. v.

Texas, 1:15-CV-679-RP, 2017 WL 401275, at *3 (W.D. Tex. Jan. 30, 2017). The court’s

job is to “(1) ascertain the nature and extent of the services supplied by the attorney; (2)

value the services according to the customary fee and quality of the legal work; and (3)

adjust the compensation on the basis of the other Johnson factors that may be of

significance in the particular case.” Leroy v. City of Hous., 831 F.2d 576, 583 n. 11 (5th

Cir. 1987), cert. denied, 486 U.S. 1008 (1988).
5 / 12
    Case 2:19-cv-00244 Document 157 Filed on 10/06/20 in TXSD Page 6 of 12




         The burden is on the fee applicant to produce satisfactory evidence that the

requested rates are in line with those prevailing in the community for similar services by

lawyers of reasonably comparable skill, experience, and reputation. McClain v. Lufkin

Indus., Inc., 649 F.3d 374, 381 (5th Cir. 2011) (citing Blum v. Stenson, 465 U.S. 886,

896, n.11 (2011)). Courts further require applicants to provide contemporaneous billing

records or other documents, which are examined to determine which hours are

compensable and which are not. In re Enron Corp. Sec., Derivative & ERISA Litig., 586

F. Supp. 2d 732, 755 (S.D. Tex. 2008). “Using this [recorded] time as a benchmark, the

court should exclude all time that is excessive, duplicative, or inadequately documented.”

Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993).

         Parties seeking attorney's fees have the burden of showing the reasonableness of

the hours billed and also of proving that they exercised billing judgment. Hensley v.

Eckerhart, 461 U.S. 424, 433–34 (1983).         Counsel exercises billing judgment by

documenting hours charged and the hours written off as unproductive, excessive, or

redundant. Id. at 434.

         2. Objections

         While not clearly delineated, it appears that Plaintiff asserts the following

objections: (a) the sanctions award should not be affirmed while the appeal of the

discovery order remains pending; (b) the order does not detail findings and conclusions,

particularly with respect to the twelve Johnson factors; (c) the award does not apply

prevailing rates for the correct community; (d) the award of fees is not adequately related


6 / 12
     Case 2:19-cv-00244 Document 157 Filed on 10/06/20 in TXSD Page 7 of 12




to the discovery issue for which sanctions were awarded; and (e) particular time entries

should be noncompensable for various reasons. The Court discusses each in turn.

                 a. Pending Appeal of Discovery Order

         Plaintiff asserts that sanctions are inappropriate so long as her appeal of the

discovery order remains pending. D.E. 143, p. 4.3 According to her argument, if the

Court were to reverse the discovery order, then Plaintiff’s conduct would be vindicated—

a matter that would make the award unjust. Id. (referencing Fed. R. Civ. P. 37(a)(5)(B)).

The Court finds that this issue is moot because the Court has affirmed the discovery

order, above. The Court has further affirmed the finding of Plaintiff’s sanctionable

conduct. D.E. 124. Therefore, Plaintiff has not been vindicated, her discovery conduct

was not substantially justified, and there is no outstanding issue in that regard. The Court

OVERRULES Plaintiff’s objection based on her appeal of the discovery order.

                 b. Detailed Findings and Conclusions

         Plaintiff asserts that the Order (D.E. 136) is deficient in that it does not detail any

particular findings of fact or conclusions of law, particularly with respect to the Johnson

factors.4 D.E. 143, p. 5. First, the Magistrate Judge clearly stated that he had reviewed

the evidence, found Plaintiff’s objections to be without merit, found that Defendants

exercised billing judgment by discounting the number of hours and eliminating

duplication, and approved the rates as customary and reasonable. D.E. 136, pp. 1-2.

Findings regarding the discovery dispute and conduct that gave rise to the need for

3
    Plaintiff’s briefing refers to the still-pending appeal of the discovery order, referencing D.E. 64. The Court
disregards Plaintiff’s confusion in this regard and reads her objection as referring to the appeal of the discovery
order, which is D.E. 59.
4
     Johnson v. Ga. Highway Exp., Inc., 488 F.2d 714, 717–19 (5th Cir. 1974).
7 / 12
    Case 2:19-cv-00244 Document 157 Filed on 10/06/20 in TXSD Page 8 of 12




sanctions were incorporated by reference from the prior orders. Id., p. 1 n.1 (referencing

D.E. 52, 61). The amount of the award was the precise amount rendered by Defendants’

lodestar calculation. These findings are sufficient to support the award.

         Plaintiff assumes that the Johnson factors were necessary adjustments to the

lodestar rate and required specific findings, even though she acknowledges that many of

those factors usually are subsumed within the lodestar calculation. D.E. 143, p. 7. In

fact, many of those considerations were applied to Defendants’ rates. D.E. 126-1, p. 5.

The lodestar rate “may not be adjusted due to a Johnson factor, however, if the creation

of the lodestar award already took that factor into account. Such reconsideration is

impermissible double-counting.” Heidtman v. Cty. of El Paso, 171 F.3d 1038, 1043 (5th

Cir. 1999) (citations omitted). Plaintiff has not stated what, if any, Johnson factor should

have been applied or how it should have affected the fee calculation. The objection is

OVERRULED.

               c. Prevailing Rates

         Plaintiff complains that the prevailing rate in the community does not encompass

rates charged in Houston because the Court sits in Corpus Christi. D.E. 143, p. 7. She

further argues that Houston rates may only be charged if Defendants demonstrate that no

Corpus Christi attorney was available, citing Schwarz v. Case Secretary of H&HS, 73

F.3d 895, 906-08 (9th Cir. 1995) (rates in Northern District of California versus Eastern

District of California); Bywaters v. United States, 670 F.3d 1221, 1232-33 (Fed. Cir.

2012) (rates in the District of Columbia versus Eastern District of Texas), Restivo v.


8 / 12
    Case 2:19-cv-00244 Document 157 Filed on 10/06/20 in TXSD Page 9 of 12




Hessemann, 846 F.3d 547, 590 (2d Cir. 2017) (rates in Southern District of New York

versus Eastern District of New York).

         As noted, those cases address rates that are different in two different districts.

They do not address any disparity of rates in divisions within a single district. When it

comes to parsing between divisions, it appears that it is the district, rather than the

division, that should govern the decision. One sister court has written:

               Attorneys' fees are to be calculated at the “prevailing market
               rates in the relevant community.” Blum v. Stenson, 465 U.S.
               886, 895 (1984).        The Court considers the relevant
               community to be the judicial district in which the litigation
               occurred (the Southern District of Texas), not the particular
               division in which the case was pending. Comar Marine
               Corp. v. Raider Marine Logistics, LLC, 2016 WL 99208, at
               *4 (W.D. La. Jan. 7, 2016); see Schlieper v. City of Wichita
               Falls, 2003 WL 21355982, at *3 (N.D. Tex. June 6, 2003)
               (“[T]he Northern District of Texas ... is the relevant
               community. It takes the same degree of skill, same time,
               same talents and same abilities for a Wichita Falls located
               attorney to prepare and try a federal civil case in the Dallas
               Division as it does for a Dallas located attorney to try such a
               case in the Wichita Falls Division.”).

Bear Ranch, LLC v. Heartbrand Beef, Inc., 6:12-CV-14, 2016 WL 3549483, at *5 (S.D.

Tex. June 30, 2016) (Costa, J.), aff'd, 885 F.3d 794 (5th Cir. 2018); Ramirez v. Lewis

Energy Group, L.P., 197 F. Supp. 3d 952, 956 (S.D. Tex. 2016).

         Regardless, the $400 per hour rate awarded was well within the Magistrate

Judge’s discretion, even if the relevant community was Corpus Christi and not Houston.

While Plaintiff offered an affidavit (D.E. 130-1) suggesting a top rate of $300 per hour in

Corpus Christi, the affidavit is contrary to awards made by this Court. E.g., Edwards v.

4JLJ, LLC, No. 15-CV-299, 2019 WL 1382983, at *4 (S.D. Tex. Mar. 27, 2019)
9 / 12
   Case 2:19-cv-00244 Document 157 Filed on 10/06/20 in TXSD Page 10 of 12




(awarding fees in an FLSA case at a rate of $400/hour that the attorney had discounted

from a regular rate of $475); Rodriguez v. City of Corpus Christi, 2:13-CV-134, 2016

WL 6683603, at *1 (S.D. Tex. June 13, 2016), rev'd on other grounds, 687 Fed. App’x

386 (5th Cir. 2017) (awarding a rate of $450/hour four years ago).

          Because Defendants provided evidence that their rates were customary in this

district, and because the rates are consistent with awards in this division, the Court finds

no error in the Magistrate Judge’s assessment of the rate.                The objection is

OVERRULED.

                d. Relation of Fees to the Sanctionable Conduct

          Plaintiff argues that the Magistrate Judge should not have included all of the work

that Defendants claim to have had to do in response to the discovery dispute—that not all

of the fees relate to sanctionable conduct. D.E. 143, p. 8. Subsumed within the argument

is the suggestion that Plaintiff was denied due process by not having an adequate

opportunity to be heard and that the Magistrate Judge was not fair and impartial. Id., p. 9.

Plaintiff has failed to demonstrate clear error where she was afforded pre-motion

conferences, a formal hearing on her motion to compel the requested discovery, appeal of

the discovery order, appeal of the sanctions order, and an opportunity on remand to

address the amount of the fees awarded as sanctions. And while the Magistrate Judge

found defense counsel to be more credible, this does not demonstrate a lack of

impartiality and is not a matter subject to reversal on appeal, absent clear error. See

generally, La. World Exposition, Inc. v. Logue, 746 F.2d 1033, 1041 (5th Cir. 1984) (trial

court is in the best position to assess credibility).
10 / 12
   Case 2:19-cv-00244 Document 157 Filed on 10/06/20 in TXSD Page 11 of 12




          It is clear that the discovery requests were designed from the beginning for

maximum intrusion into Defendant’s finances and would require Herculean efforts for

compliance.      Defendants tried to work out the problem, Defendants tried to offer

sufficient information to satisfy any legitimate need for the financial information, the

Magistrate Judge held pre-motion conferences and repeatedly suggested that the requests

were abusive before finally allowing Plaintiff to file the motion to compel.

          Plaintiff cannot complain that the Magistrate Judge set him up for sanctions by

allowing the motion when, in the final analysis, Plaintiff was entitled to a motion to

prosecute the claim in order to preserve error, if nothing else. Even then, the Magistrate

Judge cautioned Plaintiff that sanctions could issue if the motion was deemed to be an

abuse of the discovery process. Plaintiff, duly warned, decided to proceed with her

motion.

          Under these circumstances, the Magistrate Judge was not limited to awarding fees

for the last stage of the process. Plaintiff’s objection that the fee award improperly

includes preliminary stages of this discovery dispute is OVERRULED.

                e. Plaintiff Has Not Demonstrated Clear Error in the Hours Included

          At the outset, Plaintiff’s objections to the hours included in the fee award

constitute an attempt to relitigate the merits of her motion to compel. D.E. 143, p. 10.

The process allowing for appeal of Magistrate Judge rulings to this Court does not

include simply repeating arguments rejected by the Magistrate Judge. Plaintiff must

show clear error. 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). Her arguments do not

do so.
11 / 12
   Case 2:19-cv-00244 Document 157 Filed on 10/06/20 in TXSD Page 12 of 12




          With respect to Plaintiff’s objections to specific hour entries in Defendants’

billings, the Magistrate Judge reviewed the arguments and made findings of fact well

within his purview. The Court has reviewed the objections and the record and is not left

with a definite and firm conviction that a mistake has been made. There is no clear error

and the objections are OVERRULED.

                                     CONCLUSION

          For the reasons set out above, the Court AFFIRMS the Order Denying Motion to

Compel (D.E. 52) and AFFIRMS the Order Imposing Discovery Sanctions in the amount

of $14,234.70 (D.E. 136).

          ORDERED this 6th day of October, 2020.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




12 / 12
